Citation Nr: 1139513	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression, to include as secondary to service connected irritable bowel syndrome.

3.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service connected irritable bowel syndrome.

4.  Entitlement to service connection for colitis, to include as secondary to service connected irritable bowel syndrome.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah which, in pertinent part, denied his claim for an increased disability rating for irritable bowel syndrome.  A May 2003 Decision Review Officer decision later assigned a 30 percent disability rating for the irritable bowel syndrome, effective November 20, 2001.

This matter also arises from a February 2006 rating decision which, in pertinent part, denied the Veteran's claim of service connection for a psychiatric disorder.  An April 2010 rating decision denied the Veteran's claims for service connection for depression, anxiety, gastroesophageal reflux disease, and ulcerative colitis.

This matter was previously before the Board in June 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

A Veteran's claim for service connection is deemed to be for a disability manifested by the symptoms he experiences, regardless of how those symptoms are diagnosed. A claim for service connection for PTSD would encompass any diagnosed psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's claim for service connection for PTSD is deemed a claim for service connection for an acquired psychiatric disorder to include PTSD, depression, and bipolar disorder.  The issue has been restyled to reflect this above.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the Veteran's July 2011 hearing, he suggested that he was not employed because of his service-connected disabilities.  As such, the issues before the Board are as set forth above. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of service connection for gastroesophageal reflux disease and colitis, an increased rating for irritable bowel syndrome, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record establishes a nexus between the Veteran's bipolar disorder 
and service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, namely as bipolar disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Given the Board's favorable disposition of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that his acquired psychiatric disorder, including depression, was caused or aggravated by his service connected irritable bowel syndrome.

A June 1971 service entrance examination is negative for any relevant abnormalities and the Veteran denied nervous trouble of any sort in an accompanying report of medical history.  An August 1975 service discharge examination is also negative for any relevant abnormalities and the Veteran again denied nervous trouble of any sort in an accompanying report of medical history.  A February 1976 Medical Board report reflects that the Veteran's reported considerable anxiety during sea duty and a definite association between "anxiety-producing-situations" and his irritable bowel syndrome symptoms; no findings regarding an acquired psychiatric disorder were made.  The remaining service treatment records are negative for complaints, findings, or diagnoses related to any acquired psychiatric disorder.

Service personnel records indicate that the Veteran was stationed aboard the USS Norton Sound for less than 90 days beginning in October 1975.

A January 2004 VA treatment note reflects a prescription for Celexa.

In an August 2004 VA treatment note, the Veteran was said to have reported anxiety related to his teenage children.  Depression was denied.

An April 2005 VA mental health consultation report reflects that the Veteran reported depression, decreased appetite, insomnia, anxiety and feelings of guilt, worthlessness and hopelessness.  These symptoms were said to have been present for the preceding three years and had increased in severity following his divorce.  Other significant life stressors included sexual dysfunction due to prostate cancer, two daughters in violent relationships, a son with legal issues and other dependent children residing with him.  The diagnosis was major depressive disorder versus chronic adjustment disorder with depressive features.  An addendum authored by an attending psychiatrist shows that the Veteran was said to have met the criteria for major depressive disorder, and that this disability had been precipitated by multiple stressors over recent years.

A May 2005 VA mental health diagnostic interview report reflects the Veteran's reports of becoming really depressed after a rigid prosthetic device failed following his prostate surgery.  Mental status examination found his mood to be depressed and was negative for perceptual distortions.  An assessment of a major depressive episode was made.

A March 2007 statement from S. C., the Veteran's current spouse, indicates that his mental state was "day to day" and depended on his stomach symptoms.  His inability to work had further contributed to his depression.

An April 2007 VA psychiatric examination report reflects that the Veteran reported stress from his family situation and nausea from seasickness after being transferred from a shore job to a ship job during service.  His mind continued to race, he had difficulty falling and staying asleep and he was agitated and was mostly irritable during that time.  Later in his 30s, he began noticing some mood cycling where he would go for long periods of time in a relatively high energy state, feeling anxious and agitated, and only sleeping from a few hours each night.  He would then have a few days of a low mood after a month or two of a high energy state.  His current mental state cycled between a bipolar mixed state and more of a bipolar depressed state.  He had been married five times, with his first marriage ending due to his wife's infidelity and alcoholism, his second marriage ending with his wife's suicide and his fourth marriage ending when his wife left him for another woman.  He described his current marriage as stable.

Mental status examination revealed that the Veteran's short-term and long-term memory was intact and his thought process to be linear and goal directed.  The content of his thoughts was of extreme discouragement.  He was not suicidal or homicidal and was not psychotic.  Following this examination and a review of the Veteran's claims file, a diagnosis of bipolar disorder, not otherwise specified, was made.  The examiner noted that the Veteran's use of antidepressants in the past likely made his bipolar disorder worse.  Despite having a bipolar mixed state, he had a fairly successful career until 2004, when he was no longer able to work.  Functional bowel problems and mood disorders are tightly connected and irritable bowel syndrome can occur with any number of mood disorders including major depression and bipolar disorder.  The examiner did not believe that the Veteran's irritable bowel syndrome would improve until his bipolar disorder was more adequately treated as atypical antipsychotics affected neurotransmitters that are also associated with irritable bowel syndrome and may slow down his diarrhea.  Therefore, the Veteran's irritable bowel syndrome was most likely caused by, or a result of, his untreated bipolar disorder, not otherwise specified.

A June 2007 VA examiner opined that bipolar disorder was generally considered to be genetic and manifested during the late teenage years or early 20s potentiated by duress or trauma.  It could occur despite diseases such as irritable bowel syndrome and/or other such underlying physiologic manifestations of disease.  Therefore, the examiner opined that the Veteran's irritable bowel syndrome did not cause his bipolar disorder.  The examiner did not review the Veteran's claims file but did review the April 2007 VA examination report.

An August 2008 opinion from Dr. J. P., the Veteran's treating VA psychiatrist, noted that she "heartily agreed" with the April 2007 VA examiner's assessment that the Veteran's irritable bowel syndrome was most likely caused by, or a result of, his untreated bipolar disorder, not otherwise specified.

A November 2008 opinion from Dr. L. A., the Veteran's private physician, indicated that the Veteran's bipolar disorder likely flared up in 1975 but was misdiagnosed.  This bipolar disorder may have contributed to his irritable bowel syndrome and anxiety disorder.  There was no medical or historical evidence to suggest that bipolar disorder had ever been caused by irritable bowel syndrome.  The provider noted that he was familiar with the Veteran's medical, social and psychiatric history and that he had reviewed some of the Veteran's VA treatment records.

A June 2009 VA treatment note reflects that the Veteran reported that his symptoms began in 1975 after providing emergency care to therapy patients who had later committed suicide on two occasions.  One occasion involved a soldier that had overdosed on morphine and who the Veteran was unable to revive and the second incident involved finding a soldier he had treated hanging from a boat.  His background was in psychology and counseled soldiers during service.  Combat exposure was denied.  Mental status examination found his thought content and perceptions to be normal and his mood dysthymic with congruent effect.  Psychological assessment results were consistent with moderately severe major depression and the Veteran endorsed a high frequency of PTSD-like symptoms.  He reported continued re-experiencing avoidance and hyper-arousal symptoms that were clustered around irritability and sleep problems rather than hypervigilance or jumpiness.  Following this examination, diagnoses of PTSD and bipolar disorder, not otherwise specified (by record) were made.

A January 2010 opinion from a VA registered nurse, who was the Veteran's case manager, indicates that the Veteran reported that he began having psychological problems two years after working as a drug and alcohol counselor.  His condition began to deteriorate in 1975 to 1976 when he began using illicit substances such as marijuana.  This unusual change of character may be likely connected to poor judgment related to mania or self-medication which was highly associated with these illnesses.  Both his physical condition of irritable bowel syndrome and his mental health condition of depression, PTSD and bipolar disorder occurred simultaneously during service.

A July 2011 opinion from a VA advanced practical registered nurse notes that the Veteran had been diagnosed with PTSD, bipolar disorder, depression and irritable bowel syndrome.  It was the provider's opinion that the Veteran's irritable bowel syndrome had a direct relationship to his mental health diagnosis as anxiety disorders and irritable bowel syndrome were known co-morbidities and had a high association with each other.  In addition, the poor absorption of nutrients can also lead to poor nutritional status needed for optimal neurological function, further complicating psychiatric illnesses.  The Veteran's anxiety disorder was directly related to his service connected irritable bowel syndrome and most likely co-occurred with the onset of irritable bowel syndrome.

During his July 2011 hearing, the Veteran testified that his anxiety and depression went "hand in hand" with his irritable bowel syndrome.  His symptoms included difficulty sleeping, depression and anxiety and began during service.  His supervisor refused to allow him to seek treatment for symptoms during service.

The Veteran has a current disability as he has been diagnosed with a variety of psychiatric disorders, including PTSD, bipolar disorder and major depressive disorder.  Service treatment records document his subjective complaints of anxiety in February 1976.

In order for his current acquired psychiatric disorder to be recognized as service connected, there must be a link between this condition and an in-service injury or disease, a link between this condition and a service connected disability or evidence that psychosis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.  In addition, the reported non-combat stressors would need to be verified to support a grant of service connection for PTSD.  38 C.F.R. § 3.304(f).

The evidence establishing such a link includes the July 2011 VA medical opinion which noted that the Veteran's bipolar disorder was directly related to service and co-occurred with the onset of his irritable bowel syndrome.  The January 2010 VA medical opinion found that the Veteran's bipolar disorder manifested during service.  The April 2007 VA examiner opined that irritable bowel syndrome and mood disorders were "tightly connected" and provided an etiological reason for this association. 

The Board has considered the August 2008 opinion from J. P. that noted the irritable bowel syndrome was likely the result of untreated bipolar disorder and the November 2008 opinion from L. A. noting that the bipolar disorder flared during service, however, neither provider offered a rationale in support of the opinions.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  These opinions are, therefore, afforded little, if any, probative weight.

The Board has considered the June 2007 VA examiner's opinion that there was no relationship between irritable bowel syndrome and bipolar disorder as such a disability was genetic.  However, this examiner did note that bipolar disorder manifests during the late teenage years or in the early 20s and was precipitated by duress or trauma.  This Veteran was in service during such a time frame, reported stress during service and the February 1976 Medical Board report documented his subjective complaints of anxiety.  This June 2007 opinion provides further support to the various VA opinions which found that the Veteran's bipolar disorder manifested during service.

Given the Veteran's testimony, the service treatment records and the medical records, the evidence is at the very least in equipoise as to the question of whether the Veteran has a current psychiatric disorder that is related to service.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder, namely bipolar disorder, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, namely bipolar disorder, is granted.


REMAND

Unfortunately, another remand is required in this case as to the claims of service connection for gastroesophageal reflux disease and colitis, an increased rating for irritable bowel syndrome, and a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

A May 2007 VA gastrointestinal examiner opined that irritable bowel syndrome does not cause gastroesophageal reflux disease but did not offer a rationale for this opinion.  An opinion provided without a rationale is not entitled to any probative weight.  See Nieves-Rodriquez, supra.  An August 2010 VA gastrointestinal examiner opined that irritable bowel syndrome and gastroesophageal reflux disease were separate disease mechanisms that were not associated; no opinion regarding direct service connection was provided.  

A January 2010 VA opinion indicated that the Veteran's colitis occurred simultaneously with his psychiatric disability during service.  An August 2010 VA examiner determined that the Veteran did not current suffer from colitis, however, this examiner offered no opinion as to whether the Veteran suffered from colitis during the course of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  In addition, the Veteran reported being treated for colitis "10 years ago" in a January 1976 service treatment note, suggesting that this disability may have preexisted service.  A new VA examination is therefore required to determine the nature and etiology of the Veteran's claimed gastroesophageal reflux disease and colitis.

During an April 1978 VA gastrointestinal examination, the Veteran reported that he had received treatment from Dr. N. Smith and Dr. A. since service discharge and that he had received treatment for colitis at St. Marks Hospital at age 18.  The November 2008 opinion from Dr. L. A. indicated that he was the Veteran's treating family physician, suggesting that the Veteran has received treatment outside of VA.  The Veteran testified during his July 2011 hearing that he received treatment from Dr. R. for his gastrointestinal disabilities after service.

VA also has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand. 

The Veteran was awarded Social Security Administration benefits in April 2008 due, in part, to irritable bowel syndrome, chronic ulcerative colitis, and gastroesophageal reflux disease.  Although the decision was contained in the claims, the treatment records supporting this decision are not.  The Court has held that where there has been a determination with regard to Social Security benefits, 
the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records are may assist the Veteran in substantiating the instant claims, they must therefore be obtained.

Finally, during the July 2011 hearing, the Veteran indicated that he was unable to work, in part, due to his service-connected disabilities.  As noted above, the Court in Rice held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record, and that the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180   (1991).  As such, the aforestated VA medical examination of the Veteran should include consideration of whether the Veteran's service-connected disabilities  prevent him from securing or following a substantially gainful occupation.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Social Security Administration and request all medical records associated with the Veteran's award of Social Security Administration disability benefits.  

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC shall ask the Veteran to complete an authorization form to obtain records from Dr. N. Smith, Dr. A. and St. Mark's Hospital as reported during his April 1978 VA examination and from Dr. R. as reported during his July 2011 hearing.  The Veteran shall also be asked to complete an authorization form to obtain records from Dr. L. A. as identified in the physician's November 2008 opinion.

If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

3.  The RO/AMC shall schedule the Veteran for an appropriate VA orthopedic examination to determine the current nature and etiology of the asserted colitis and gastroesophageal reflux disease.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  All necessary tests and studies deemed necessary by the examiner shall be conducted.  The VA examiner is requested to identify all current pathology related to the Veteran's asserted colitis and  gastroesophageal reflux disease, and opine as to the following:

(i) Whether it is at least as likely as not that any current colitis and gastroesophageal reflux disease found on examination is manifested as a result of the Veteran's period of active service (The examiner must note that the Veteran is considered to have a current disability if either the claimed colitis or gastroesophageal reflux disease manifested at any time since December 2009, even if that disability had resolved prior to the VA examination); 

(ii) Whether it is at least as likely as not that any current colitis or gastroesophageal reflux disease found on examination was either (a) caused by or (b) is aggravated (permanently worsened) by a service-connected disability (either the irritable bowel syndrome or the psychiatric disorder); 

(iii) Whether any colitis or gastroesophageal reflux disease clearly and unmistakably preexisted the Veteran's entrance into service; if so, (a) whether any such disorder increased in severity in service; and, if so, (b) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

The examiner is also requested to opine as to whether one or more of the Veteran's service-connected disabilities (irritable bowel syndrome and psychiatric disorder) have rendered him incapable of sustaining regular substantially gainful employment.  An assessment of the Veteran's employment history, educational background, and day-to-day functioning should be indicated.
 
In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


